Citation Nr: 1201422	
Decision Date: 01/13/12    Archive Date: 01/20/12	

DOCKET NO.  08-36 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from January 1960 to March 1964, a portion of which represented service in the Republic of Vietnam.  According to the Veteran's DD Form 214, his military occupational specialty was that of combat engineer.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In an August 1993decision the Board denied entitlement to service connection for hearing loss in the Veteran's left ear.  In a decision of November 2004, the Board declined to reopen the issue of entitlement to service connection for a left ear hearing loss.  At that same time, the Board remanded the issue of entitlement to service connection for a right ear hearing loss.  In a decision of March 2006, the Board denied entitlement to service connection for a right ear hearing loss.  All of the aforementioned Board decisions in August 1993, November 2004, and March 2006 are final.  38 U.S.C.A. § 7104 (West 2002).

Since the November 2004 and March 2006 Board decisions the Veteran has submitted additional evidence in an attempt to reopen his claim for service connection for bilateral hearing loss.  The RO found such evidence new, but not material, and the current appeal ensued.  


FINDINGS OF FACT

1.  In a November 2004 decision the Board declined to reopen the issue of entitlement to service connection for a left ear hearing loss.  

2.  In a March 2006 decision the Board denied entitlement to service connection for a right ear hearing loss.  

3.  Evidence submitted since the time of the aforementioned Board decisions by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The November 2004 Board decision declining to reopen the issue of entitlement to service connection for a left ear hearing loss is final.  38 U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  The decision of the Board in March 2006 denying entitlement to service connection for a right ear hearing loss is final.  38 U.S.C.A. §§ 5103, 5103A, 7104; 38 C.F.R. § 20.1100.

3.  Evidence submitted since the Board's November 2004 and March 2006 decisions is new, but not material, and insufficient to reopen the Veteran's previously denied claims.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided the appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of March 2008 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  The letter informed him of the need to submit evidence that was new and material.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as deemed necessary, and warranted by law, affording him appropriate VA examinations.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, various photographic evidence, as well as VA and private treatment and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran seeks service connection for bilateral hearing loss.  In pertinent part, it is contended that the Veteran's current hearing loss is the result of acoustic trauma sustained in his capacity as a combat engineer, during the course of which he was exposed to small arms fire, helicopter and aircraft engine noise, and various explosives/munitions.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the Board, that decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board notes that in Boggs v. Peake, 510 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  Moreover, a properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  As a consequence, for the purposes of 38 U.S.C.A. § 7104(b), claims which are based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  This is to say that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a differently diagnosed disease or injury.  Rather, the two claims must be considered independently, because they rest on different factual bases.  

In the case at hand, at the time of the previous August 1993, November 2004, and March 2006 decisions, the Board denied entitlement to, or declined to reopen a claim of entitlement to, service connection for hearing loss.  The Veteran's current claim and accompanying evidence reflects that very same disability, specifically, bilateral hearing loss.  Inasmuch as the Veteran's claim is based on the very same disability as his previous claims, it must be considered on a "new and material" basis.  Boggs. 

In that regard, at the time of the prior Board decision in August 1993, it was noted that the Veteran's October 1959 service entrance examination showed evidence of defective hearing in the left ear.  Service treatment records were negative for complaints or treatment of high frequency hearing loss in the left ear.  At the time of a service separation examination in February 1964, the Veteran received a diagnosis of moderate traumatic hearing loss in his left ear.  

According to the Board, numerous private audiometric examinations covering the period from 1978 to 1983 yielded similar results.  Moreover, at the time of a private postservice examination in July 1983 by S.T.D., the Veteran gave a 30-year history of hearing loss in his left ear, beginning before service, following a fall from a roof at the age of 17.  Audiometric testing revealed a high frequency hearing loss in the Veteran's right ear, and deafness in the left ear.  

Based on a review of the entire pertinent evidence of record, the Board concluded that a hearing loss in the Veteran's left ear had clearly preexisted service entrance.  Moreover, the audiometric examination conducted at service separation showed improved left ear hearing at the frequencies 500, 1,000, and 2,000 Hertz, with only a slightly higher pure tone threshold at 4,000 Hertz.  Taken as a whole, the Board concluded that the Veteran's 1964 separation examination did not demonstrate an increase in the degree of disability from his preexisting hearing loss, or any superimposition of additional chronic hearing loss during service.  Hence, the Board found that the Veteran's high frequency hearing loss in the left ear could not reasonably be related to his period of military service, inasmuch as there was no increase in severity of the underlying basic pathology during that service.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.  38 U.S.C.A. § 7104.

At the time of the subsequent Board decision in November 2004, which declined to reopen the issue of entitlement to service connection for left ear hearing loss, the Board noted that in the August 1993 Board decision it was determined that the Veteran's left ear hearing loss preexisted service, and that, inasmuch as his hearing at separation had actually improved at three frequencies and slightly worsened at only one (frequency), his left ear hearing loss was not aggravated by his military service.  

The Board further noted that the only evidence submitted since the August 1993 decision consisted of July 1999 VA outpatient treatment records, including a July 1999 clinic progress note in which the Veteran stated that he had fallen off a roof at the age of 17, and been deaf in his left ear since that time.  Also included was an August 1999 note prepared in connection with the July 1999 clinic visit, entitled, "Hearing Aid Audiological Evaluation," reflecting the Veteran's sensorineural hearing loss and poor word recognition in his left ear, a document described as having nothing to do with the effect of the Veteran's military service upon his left ear hearing.  

Based on a review of the entire evidence of record, the Board in November 2004 concluded that the record of the July 1999 clinic visit was not new and material, inasmuch as it was cumulative and redundant of the statements made to and by the Veteran's private physician regarding the appellant's preservice left ear injury.  Moreover, while the August 1999 hearing aid evaluation had not previously been submitted to agency decision makers, and was neither cumulative nor redundant, that evidence was not material, inasmuch as it did not bear directly and substantially upon the specific matter under consideration, that is, the etiology of the Veteran's left ear hearing loss.  Under the circumstances, the Board concluded that the preponderance of the evidence was against the petition to reopen the claim of entitlement to service connection for a left ear hearing loss.  That determination was adequately supported by and was consistent with the evidence then of record.  It is final.  38 U.S.C.A. § 7104.

At the time of the March 2006 Board decision denying entitlement to service connection for a right ear hearing loss the Board reviewed all pertinent evidence to include the Veteran's service treatment records, as well as VA and private outpatient treatment records and examination reports.  In that regard, at the time of a June 2005 VA audiometric examination, the Veteran's claims file, to include his service medical records, post service employment audiograms, and private medical records, was reviewed for pertinent medical history,.  Following that examination, the Veteran was diagnosed with normal right ear hearing sensitivity in the frequency range from 250 to 1,000 Hertz, with a sloping to moderate to profound sensorineural hearing loss in the range from 1,500 to 8,000 Hertz.  In the opinion of the VA examiner, it was "not at least as likely as not" the case that the Veteran's right ear hearing loss was caused or aggravated by his military noise exposure, inasmuch as the progression of his hearing loss was more likely related to his postservice occupational and environmental noise exposure.  In discussing the rationale of the opinion, the VA examiner pointed out that the Veteran's hearing was normal at his entrance to and discharge from military service.  

Based on such evidence, the Board concluded that the preponderance of the evidence was against entitlement to service connection for a right ear hearing loss.  While the Veteran had sufficient hearing loss in his right ear to meet the minimum threshold requirements of 38 C.F.R. § 3.385, there was still no persuasive medical nexus evidence of record indicating or otherwise suggesting that the Veteran's right ear hearing loss was incurred or aggravated during active military service.  In fact, the VA audiologist's opinion obtained at the time of the June 2005 examination definitively ruled out any possible connection between the Veteran's right ear hearing loss and his military service, to include noise exposure during that period of service.  Under the circumstances, the Board denied entitlement to service connection for a right ear hearing loss.  That determination was adequately supported by and consistent with the evidence then of record.  It is final.  Id.

Evidence submitted since the November 2004 and March 2006 Board decisions, consisting, for the most part, of the aforementioned June 2005 VA audiometric examination, as well as VA outpatient treatment records and photographs submitted by the Veteran, while "new" in the sense that it was not previously of record, is not "material."  More specifically, while following the November 2004 denial of service connection for a left ear hearing loss, the Veteran was afforded a VA audiometric examination, that June 2005 examination led to the ultimate conclusion that a left ear hearing loss was not at least as likely as not aggravated or caused by military noise exposure.  Rather, the examiner opined that the progression of the Veteran's left ear hearing loss was more related to occupational environmental noise after his discharge from service.  In like manner, evidence submitted since the time of the Board's March 2006 decision denying entitlement to service connection for a right ear hearing loss shows only continuing treatment for the Veteran's hearing loss.  

Photographs submitted purporting to show scenes from the Veteran's service in the Republic of Vietnam, while admittedly probative of the appellant's exposure to noise at hazardous levels, do not, in fact, document the existence of a right ear hearing loss resulting from that noise exposure.  In point of fact, at the time of the aforementioned VA audiometric examination in June 2005, the examiner opined that at the time of the Veteran's service separation his right ear hearing was entirely within normal limits.  

Under the circumstances, the Board finds that evidence submitted since the time of the Board's November 2004 and March 2006 decisions denying entitlement to service connection for left and right ear hearing loss, respectively, does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claims.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the appeal regarding the issue of entitlement to service connection for a bilateral hearing loss must be denied.  

The Board acknowledges the Veteran's statements regarding the origin of the disability at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his bilateral hearing loss to inservice noise exposure.  As a layperson the Veteran is not competent to create the requisite causal nexus for his current hearing loss.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Because appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his claim, the benefit of the doubt doctrine cannot be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467   (1993). 


ORDER

New and material evidence not having been submitted, the application to reopen the Veteran's claim of entitlement to service connection for a bilateral hearing loss is denied.


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


